Appeal from a judgment of the Court of Special Sessions of ■ the City of New York, Borough of Brooklyn, convicting appellant after trial of assault in the third degree and sentencing him to serve six months in the Workhouse of the City of New York. Appellant is at large on bail pursuant to a certificate of reasonable doubt. In his brief the District Attorney recommends reversal and dismissal of the information. Judgment reversed upon the law and the facts, information dismissed, and bail exonerated. In onr opinion, appellant’s guilt was not established beyond a reasonable doubt. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.